DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, line 2 – “an time” needs to be changed to “a time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irvin et al (US 2003/0114983).


    PNG
    media_image1.png
    759
    525
    media_image1.png
    Greyscale


Regarding claim 1, Irvin et al disclose in Fig 1 above a method for detecting the spoofing of a signal from a satellite in orbit, the method comprising:
receiving by a receiver (i.e. GPS receiver 102) an apparent satellite signal ([0026]-0027]; [0029]);

comparing at least one of the at least two characteristic signatures to at least one current transmission data value to define a difference value (i.e. compares theoretical power levels with the measured power levels) ([0065]); and
indicating the apparent satellite signal is a spoofed satellite signal when the difference value is outside a predetermined tolerance value (i.e. claimed invention does not preclude a predetermined tolerance value = 0) ([0055]; [0065]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, Irvin et al disclose calculating the difference value by retrieving the at least one current transmission data value based on current transmission power levels of satellites from a database (i.e. various GPS parameters such as signal power at given times are stored in memory) ([0034]; [0055]; [0057]).
Regarding claim 3, Irvin et al disclose the determining a secondary characteristic further comprises receiving a real-time location of a satellite ([0026]-[0030]).
Regarding claim 4, Irvin et al disclose calculating a second difference value when the at least one current transmission data value is based on a real-time satellite location (i.e. compares GPS coordinates with the coordinates of the initial position) ([0027]-[0030]).

Regarding claim 6, Irvin et al disclose the determining a secondary characteristic further comprises receiving a GNSS time signal ([0005]; [0067]).
Regarding claim 8, Irvin et al disclose a database comprising a table of a current transmission power level and a corresponding current real-time location for the satellite ([0034]; [0055]; [0057]).
Regarding claim 9, Irvin et al disclose the at least one current transmission data value is a function of the current transmission power level ([0034]; [0055]-[0056]; [0058]; [0062]-[0065]).
Regarding claim 13, Irvin et al disclose generating an indication signal and delivering the indication signal to a user interface (i.e. monitoring unit 200 of Fig 1 above) ([0029]; [0032]-[0035]; [0039]-[0040]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 10-12, Irvin et al disclose the at least one current transmission data value is compensated for atmospheric attenuation; wherein the compensation is a function of a corresponding current satellite location; and wherein the compensation is a function of a current distance between the satellite and the receiver (i.e. GPS parameters from satellite to receiver already takes into account atmospheric attenuation, satellite location can be determined from pseudorange) ([0034]-[0036]).
Regarding claim 14, Irvin et al disclose the determining a secondary characteristic can include determining a waveform or bandwidth ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Irvin et al in view of Applicant’s Admission of Prior Art – herein “APA” (EP 3,002,610).
Regarding claim 7, Irvin et al do not explicitly disclose calculating third difference value when the at least one current transmission data value is based on a time from an onboard clock as claimed.  “APA” teaches in the same field of endeavor such calculating a difference value when the at least one current transmission data value is based on a time from an onboard clock (i.e. device’s operating system time) ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irvin et al in view of “APA to incorporate such calculating a difference value when the at least one current transmission data value is based on a time from an onboard clock as taught by “APA” to gain the advantage of improving the determination of spoofing attacks, since it has been held that if a In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 15-20, the claims are rejected for similar reasons as stated for claims 1, 3-4, 6-7, 13 above.  Irvin et al do not explicitly disclose the receiver is on an aircraft as claimed.  “APA” teaches in the same field of endeavor the receiver is on an aircraft (Fig 2 – “202”; [0023]; [0038]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Irvin et al in view of “APA to incorporate such receiver is on an aircraft as taught by “APA” to gain the advantage of providing design flexibility of a receiver for different types of environment or structure for improving the determination of spoofing attacks, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,995,042 discloses power conservation in GPS radios.  In a GPS receiver, power is conserved by powering down P-code circuitry during and utilizing C/A code circuits during times when interfering signals, such as spoofing signals, are not detected.  When spoofing is detected, the P-code circuitry is powered up so that the GPS receiver can continue to operate in the presence of spoofing.
US 7,471,238 discloses a multitarget tracking antispoofing receiver utilizes multitarget tracking algorithms and multiple correlators for tracking signals of interest in a field of view about a nominal trajectory of a desired true signal for tracking targets within the code phase and carrier frequency signal space so as to predict when true and spoof signals will cross paths in the signal space without spoofing with loss of tracking of the desired signal so that true tracking of a desired target is maintained in the presence of a spoofing signal moving along a spoofing signal track and crossing a true path of the true signal.
US 10,120,080 discloses a technology for detecting spoofed satellite signals.  An aircraft may be equipped with a top antenna that is adapted to receive satellite signals and a bottom antenna that is adapted to receive terrestrial signals.  A signal may be received on the top antenna and the bottom antenna.  Relative signal strength between the top antenna and the bottom antenna may be used to differentiate satellite sourced signals from terrestrial sourced signals.

US 2019/0361130 discloses system, method, and computer program product embodiments for detecting spoofing of a navigation device.  A plurality of anti -spoofing techniques are provided.  The plurality of anti -spoofing techniques detect interference with data provided by one or more navigation devices for a plurality of threat situations.  Positioning, timing and frequency characteristics associated with the one or more navigation devices are analyzed in order to identify a threat situation among the plurality of threat situations.  Based on the identified threat situation one or more of the anti -spoofing techniques are executed.  The one or more anti -spoofing techniques can be executed in parallel in order to provide various anti -spoofing detection techniques at the same time.
US 10,908,293 discloses a system and method for detecting false Global Navigation Satellite System (GNSS) satellite signals.  False GNSS satellite signals can be used malevolently to take control of a body such as a vehicle or ship that is using GNSS satellite signals for navigation.  In some embodiments a GNSS attitude system is used to detect the false GNSS satellite signals.  The GNSS attitude system measures the code or carrier phase of the GNSS satellite signals at two or more antennas to detect the false GNSS satellite signals.  In some embodiments the attitude system computes first measured and second estimated carrier phase 
US 10,983,220 discloses systems and methods for performing spoofing detection and rejection including receiving, at a Global Navigation Satellite System (GNSS) device having an antenna, a set of signals, identifying a questionable signal in the set of signals, and in accordance with a determination that the set of signals includes a subset of valid GNSS satellite signals, where the subset satisfies a minimum number of valid GNSS satellite signals and does not include the questionable signal, calculating an approximate position of the GNSS device based on the subset of valid GNSS satellite signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646